Citation Nr: 0535157	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back 
disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Newark, New Jersey, Department of 
Veterans Appeals (VA) Regional Office (RO), which found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for low back disorder.  

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record in the claims file.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for chronic back 
disorder in May 1989.  

2.  Evidence received since the May 1989 Board decision is 
new, relevant, and directly relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
chronic back disorder.  


CONCLUSIONS OF LAW

1.  The May 1989 Board decision which denied service 
connection for chronic back disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 3.156 (2005). 

2. The evidence submitted since the Board's May 1989 decision 
to deny service connection for chronic back disorder is new 
and material and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§  
3.156(a), 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim for service connection 
for a chronic low back disorder, it is unnecessary to enter 
any discussion regarding whether there has been full 
compliance by VA with respect to its duty to notify and duty 
to assist to this point on this issue.  

Under the applicable legal criteria, the May 1989 decision of 
the Board denying service connection for a chronic back 
disorder is final, and it cannot be modified unless evidence 
presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App, 140, 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the Board addressed this 
matter was in May 1989.  That adverse decision was made 
indicating that the back symptoms noted in service were acute 
and transitory and resolved without residual disability, that 
a low back disorder had not been clinically confirmed on post 
service examination, and that there was not an etiological 
relationship between his service-connected knee disability 
and a claimed back disorder.  

The May 1989 Board decision is final and cannot be modified 
unless evidence submitted in support of the veteran's claim 
is "new and material" pursuant to 38 U.S.C.A. § 5108 (West 
2002).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Thus, the question now before the Board is whether new and 
material evidence has been added to the record subsequent to 
the May 1989 denial, warranting a reopening of the veteran's 
claim.  

The evidence submitted in support of reopening the claim for 
service connection for low back disorder is a July 2003 VA 
orthopedic examination report, a duplicate copy of his 
inservice Medical Board findings, private medical statements 
from a number of private physicians that indicate that he has 
a low back disorder, buddy statements from his friends in 
service indicating that he sustained a fall from an aircraft 
and injured his back during service, and the veteran's 
testimony at Travel Board hearing in May 2005, describing his 
injury and subsequent treatment for his low back disorder.  
However, of most import is a March 2004 medical statement 
from Matthew Poppe, PA-C and Edwin M. Gangemi, MD.  This 
statement indicates, in pertinent part, that based on the 
veteran's history, physical examination, and diagnostic 
tests, the veteran's low back pain directly and causally is 
related to his fall which occurred in service in 1976.  This 
statement, which is presumed credible, is new as it has never 
been presented before, and is material, as it relates 
directly to an unestablished fact necessary to substantiate 
the claim.  This medical opinion clearly indicates that the 
veteran's low back disorder, which has been confirmed on 
numerous occasions since service, is caused by the fall he 
sustained in service.  Therefore, the aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
chronic low back disorder has been submitted, and to this 
extent only, the claim is granted.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development is warranted.  

The veteran and his representative contend, in essence, that 
service connection is warranted for chronic low back disorder 
based upon service incurrence.  It is also alleged in the 
alternative, that service connection is warranted for a low 
back disorder as secondary to the veteran's service-connected 
bilateral knee condition.  

A medical examination and opinion regarding any link between 
the veteran's service and his low back disorder or 
secondarily between his back and his service-connected 
bilateral knee condition needs to be addressed prior to final 
resolution of the claim.   

During the May 2005 Travel Board hearing the veteran reported 
receiving treatment for a low back disability.  The veteran 
should be given an opportunity to submit evidence of such 
treatment.

Under the circumstances, this case is REMANDED for the 
following action:  

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of any other medical care provider, VA or 
private, not previously furnished, who 
has treated him for low back disorder.  
If he responds, efforts should be made to 
obtain these records.  

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to the examiner 
to ensure awareness of the veteran's 
pertinent history.  All indicated tests, 
to include x-ray findings, should be 
accomplished.  The examination should 
address whether it is likely, unlikely, 
or at least as likely as not, that the 
veteran's low back disorder is linked to 
an event in service or in the 
alternative, if it is caused by, 
aggravated, or worsened by his service-
connected bilateral knee disability.  

The examiner should give a rationale for all 
opinions and conclusions expressed. 

3.  Thereafter, readjudicate the claim.  
The claim should be evaluated on a direct 
basis, on a secondary basis, and pursuant 
to Allen v. Brown, 7 Vet. App. 439 
(1995).  If the decision is adverse to 
the appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


